950 A.2d 902 (2008)
195 N.J. 513
VINELAND CONSTRUCTION COMPANY, INC., Plaintiff-Appellant,
v.
TOWNSHIP OF PENNSAUKEN, Defendant-Respondent,
v.
Cherokee Pennsauken, LLC, Defendant-Intervenor-Respondent.
Supreme Court of New Jersey.
May 16, 2008.
The Court having been advised by counsel that the Township of Pennsauken and Cherokee Pennsauken, LLC, have agreed to terminate the latter's right to develop the property that is the subject of the within litigation,
And the parties having further agreed that no issue in controversy remains pending before the Court,
And good cause appearing;
IT IS ORDERED that the within appeal is dismissed as moot.